DETAILED ACTION
Amendment
The Amendment, filed 02/01/2021, has been received and made of record.  In response to the most recent Office Action, dated 10/02/2020, no claim has been amended.

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 103(a) rejections to independent claims: applicant submits, combination of Wong and Noda do not teach the claimed subject matter as argued in Remarks, p. 6-15. However, the Examiner respectfully disagrees.
In response to applicant’s arguments above, as disclosed in the previous office action Wong in Fig. 1 & 7A-7H and paragraph [0094-0095, 0117, 0125, 0135] clearly disclose a head mounted display HMD #102, displaying an image 700 including a real object 710 and virtual objects 706 or 708, and the core of the invention is to move the virtual object in a virtual space so the user can clearly view the real object 710, movement of the HMD is measured and based on the movement field of view of the user changes as well, and when there is no longer sufficient space for the virtual object moving the virtual object and/or reducing the size of virtual object so the real object is always visible.
Noda’s reference was merely introduced to further clarify and provide another piece of evidence that it is very well known in the art to move the virtual object from one side to another side within a display region based on the change on the viewpoint of the user, without interfering with the displayed real object. Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user. Since, the virtual object 230 is controlled to be displayed in an area other than .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20130335301) in the view of Noda (US 20130009863).
Regarding claim 21: Wong teaches a wearable electronic device, comprising: a display that displays a virtual object at a first location in a field of view of a user wearing the wearable electronic device (Figs. 1 & 7 and paragraph [0035, 0117, 0125 & 0135] teach displaying with head mounted display HMD the virtual object 708 or 706 on one side of the real object 710 in the field of view 702 of the head mounted display); and a processor that executes code to move the virtual object being displayed from the first location to a second location in the field of view in response to determining movement of the wearable electronic device (Figs. 3 & 6-7 and paragraph [0052, 0092-0096, 0117, 0125 & 0135]  teach processor detecting movement of HMD, displaying moving with the HMD display to extend the amount of time that the virtual object appears by moving the virtual object from the first location to a second location in the field of view in response to determining movement of the wearable electronic device).
Wong does not explicitly disclose to move the virtual object being displayed from the first location to a second location in the field of view in response to determining movement of the wearable electronic device will cause the virtual object to be outside the field of view if the virtual object remains at the first location.
However, to move the virtual object being displayed from the first location to a second location in the field of view in response to determining movement of the viewpoint will cause the virtual object to be outside the field of view if the virtual object remains at the first location (Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object. Noda clearly explains that causing the virtual object 230 to be not displayed in an interference region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). It would have been obvious to one of ordinary skill, in the art at the time of invention, to modify Wong’s invention by including above teachings of Noda, because movement in HMD of Wong’s changes the viewpoint and doing so allows the user to clearly view the both virtual object and real object at the same time even when the user’s viewpoint changes. The rationale would’ve been to use a known method or technique to achieve predictable results.

Regarding claim 22: Combination of Wong and Noda teach wherein a size of the virtual object decreases in response to determining the movement of the wearable electronic device will cause the virtual object to be outside the field of view if the virtual object remains at the first location (Noda ‘863 Figs. 11 & 16 and paragraph [0080-0082, 0089] teach the virtual object 230 is automatically changing the size by reducing the size of the virtual object 230 to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left side the viewers viewpoint that virtual object 230 will be reduced size. Noda clearly explains that causing the virtual object 230 to be changed in size when displayed in a view region where the physical object 90 is displayed based on change of user's viewpoint in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to reduce the size of the virtual object when the viewpoint moves). See claim 21 rejection for combination reasoning of Wong and Noda, same rationale applies here. 

Regarding claim 23: Combination of Wong and Noda teach wherein the virtual object moves from the first location to the second location in response to the movement of the wearable electronic device causing a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object at the first location (Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves which moves the viewpoint and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). See claim 21 rejection for combination reasoning of Wong and Noda, same rationale applies here. 

Regarding claim 24: Combination of Wong and Noda teach wherein a collision between the virtual object and a perimeter of the field of view is avoided by moving the virtual object from the first location to the second location where more space exists between the virtual object and the perimeter of the field of view (Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object and both objects will collide in the field of view. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint and when the perimeter of the field of view will collide with the virtual object in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves which moves the viewpoint and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). See claim 21 rejection for combination reasoning of Wong and Noda, same rationale applies here.

Regarding claim 25: Combination of Wong and Noda teach wherein the virtual object moves from the first location in the field of view to the second location in the field of view in response to the movement of the wearable electronic device that causes the first location to become too small to accommodate a size of the virtual object (Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves which moves the viewpoint and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). See claim 21 rejection for combination reasoning of Wong and Noda, same rationale applies here. 

Regarding claim 26: Combination of Wong and Noda teach wherein the virtual object automatically switches from the first location to the second location to counteract the movement of the wearable electronic device that will cause the virtual object to move outside the field of view (Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object and it will move outside the field of view. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves which moves the viewpoint and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). See claim 21 rejection for combination reasoning of Wong and Noda, same rationale applies here.  
 
Regarding claim 27: Combination of Wong and Noda teach wherein the virtual object moves to various locations within the field of view in order to avoid colliding with an edge of the field of view and to extend a length of time that the virtual object is visible in the field of view as the wearable electronic device moves (Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object and both objects will collide in the field of view. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint and when the perimeter of the field of view will collide with the virtual object in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves which moves the viewpoint and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). See claim 21 rejection for combination reasoning of Wong and Noda, same rationale applies here. 
 
Regarding claim 28: Wong teaches a computer system, comprising: a wearable electronic device worn on a head of a user and having a display that displays a virtual object at a first location in a field of view of the user (Figs. 1 & 7 and paragraph [0035, 0117, 0125 & 0135] teach displaying with head mounted display HMD the virtual object 708 or 706 on one side of the real object 710 in the field of view 702 of the head mounted display); and a processor that executes code to move the virtual object from the first location to a second location in the field of view to counteract movement of the wearable electronic device (Figs. 3 & 6-7 and paragraph [0052, 0092-0096, 0117, 0125 & 0135]  teach processor detecting movement of HMD, displaying moving with the HMD display to extend the amount of time that the virtual object appears by moving the virtual object from the first location to a second location in the field of view in response to determining movement of the wearable electronic device).
Wong does not explicitly teach to move the virtual object being displayed from the first location to a second location in the field of view in response to determining movement of the wearable electronic device will cause the virtual object to move outside the field of view if the virtual object remains at the first location.
However, Noda teaches to move the virtual object being displayed from the first location to a second location in the field of view in response to determining movement of the viewpoint will cause the virtual object to move outside the field of view if the virtual object remains at the first location (Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object and it will move outside the field of view. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves which moves the viewpoint and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). It would have been obvious to one of ordinary skill, in the art at the time of invention, to modify Wong’s invention by including above teachings of Noda, because movement in HMD of Wong’s changes the viewpoint and doing so allows the user to clearly view the both virtual object and real object at the same time even when the user’s viewpoint changes. The rationale would’ve been to use a known method or technique to achieve predictable results.

Regarding claim 29: Wong teaches wherein the processor is in a portable electronic device in wireless communication with the wearable electronic device (Fig. 3 and paragraph [0051-0060]). 

Regarding claim 30: The computer system of claim 28, wherein a size of the virtual object being displayed at the first location decreases in order to prevent the virtual object from colliding with a perimeter of the field of view (Noda ‘863 Figs. 11 & 16 and paragraph [0080-0082, 0089] teach the virtual object 230 is automatically changing the size by reducing the size of the virtual object 230 to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left side the viewers viewpoint that virtual object 230 will be reduced size. Noda clearly explains that causing the virtual object 230 to be changed in size when displayed in a view region where the physical object 90 is displayed based on change of user's viewpoint in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to reduce the size of the virtual object when the viewpoint moves). See claim 28 rejection for combination reasoning of Wong and Noda, same rationale applies here. 
 
Regarding claim 35: Claim 35 recites identical limitations as in claim 21, except claim 35 is a method claim. Thus, all the arguments made above for claim 21 are applicable for claim 35. 

Regarding claim 36: Combination of Wong and Noda teach further comprising: reducing a size of the virtual object at the first location in order to avoid a collision between a perimeter of the field of view and the virtual object (Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object and both objects will collide in the field of view. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint and when the perimeter of the field of view will collide with the virtual object in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves which moves the viewpoint and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). See claim 35/21 rejection for combination reasoning of Wong and Noda, same rationale applies here.

Regarding claim 37: Combination of Wong and Noda teach further comprising: moving the virtual object from the first location to the second location to extend an amount of time that the virtual object appears in the field of view of the wearable electronic device (Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object, hence extending an amount of time that the virtual object appears in the field of view. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint and when the perimeter of the field of view will collide with the virtual object in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves which moves the viewpoint and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). See claim 35/21 rejection for combination reasoning of Wong and Noda, same rationale applies here. 
 
Regarding claim 38: Combination of Wong and Noda teach wherein the virtual object moves from the first location to the second location at a point in time when an available space in the field of view at the first location becomes too small to include a size of the virtual object (Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves which moves the viewpoint and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). See claim 35/21 rejection for combination reasoning of Wong and Noda, same rationale applies here. 
 
Regarding claim 39: Combination of Wong and Noda teach wherein the virtual object automatically moves from the first location to the second location in response to a perimeter of the field of view moving toward the virtual object (Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object and both objects will collide in the field of view. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint and when the perimeter of the field of view will collide with the virtual object in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves which moves the viewpoint and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). See claim 35/21 rejection for combination reasoning of Wong and Noda, same rationale applies here. 

Regarding claim 40: Combination of Wong and Noda teach wherein the virtual object automatically moves from the first location to the second location to avoid an edge of the field of view from colliding with the virtual object and to extend an amount of time that the virtual object remains in the field of view (Noda ‘863 Figs. 7, 11, & 14 and paragraph [0050, 0080-0082] teach the virtual object 230 is automatically moved to be displayed in a space other than the space or interference region 220 where the real object 90 is viewed to the user, if user's viewpoint changes and the interference region 220 is moved to the left most side the viewers viewpoint that virtual object 230 will be moved and will be displayed on the opposite side or right side because there is no longer sufficient space for the virtual object on the left side of the real object and both objects will collide in the field of view. Noda clearly explains that causing the virtual object 230 to be not displayed in a view region where the physical object 90 is displayed and moving the virtual object onto another region of the viewing space based on change of user's viewpoint and when the perimeter of the field of view will collide with the virtual object in order to allow user to clearly see the both virtual object and real object, so based on Noda’s teaching it would be obvious for person in skilled in the art to move the virtual object from the one side of the real object to an opposite side of the real object when the head mounted display moves which moves the viewpoint and causes a space between the virtual object and a perimeter of the field of view to decrease such that there is no longer sufficient space for the virtual object on the one side of the real object). See claim 35/21 rejection for combination reasoning of Wong and Noda, same rationale applies here. 

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20130335301), in the view of Noda (US 20130009863), and further in the view of Sugden (US 20130194164).
Regarding claim 31: Wong does not explicitly disclose further comprising: an eye tracker in the wearable electronic device; and speakers in the wearable electronic device, wherein the speakers play a message to the user in response to the eye tracker detecting that the user is looking at the virtual object, wherein the wearable electronic device is wearable electronic glasses.
However, Sugden teaches an eye tracker in the wearable electronic device; and speakers in the wearable electronic device, wherein the speakers play a message to the user in response to the eye tracker detecting that the user is looking at the virtual object, wherein the wearable electronic device is wearable electronic glasses (Figs. 3 & 5 and paragraph [0021-0029] teach #308-#320). It would have been obvious for a person skilled in the art, at the time of the invention to modify Wong’s invention by 

Regarding claim 32: Wong does not explicitly disclose further comprising: an eye tracker in the wearable electronic device that tracks a direction of gaze of the user, wherein the wearable electronic device is electronic glasses and speakers in the electronic glasses play a message in response to the eye tracker detecting the direction of gaze of the user is directed to a physical object in the field of view of the user.
However, Sugden teaches an eye tracker in the wearable electronic device that tracks a direction of gaze of the user, wherein the wearable electronic device is electronic glasses and speakers in the electronic glasses play a message in response to the eye tracker detecting the direction of gaze of the user is directed to a physical object in the field of view of the user (Figs. 2-5 and paragraph [0015, 0021-0029] teach when user 104 looks at a real object through the HMD a sound can be emitted from the HMD device. Further, it also teaches producing sounds or audio alerts if viewer gazes at virtual objects. Hence, it would be obvious to produce sounds when user views any real or virtual objects). It would have been obvious for a person skilled in the art, at the time of the invention to modify Wong’s invention by including above teachings of Sugden, because using eye tracking can allows user to easily interact with real and/or virtual objects and audio content provide alerts/indicators to user about the actions being done. The rationale would have been to use a known method or technique to achieve predictable results.

Regarding claim 33: Combination of Wong and Sugden teach an eye tracker in the wearable electronic device that tracks a direction of gaze of the user directed to a real object in the field of view, (Figs. 2-5 and paragraph [0015, 0021-0029]). See claim 32 rejection for combination reasoning of Wong and Sugden, same rationale applies here.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 20130335301), in the view of Noda (US 20130009863), and further in the view of Lee (US 8914472, filed April 4, 2012).
Regarding claim 34: Wong does not explicitly disclose a second wearable electronic device worn on a head of a second user and in wireless communication with the wearable electronic device, wherein the wearable electronic device and the second wearable electronic device are electronic glasses, and the wearable electronic device wirelessly transmits a location of the virtual object to the second wireless electronic device to enable the second wearable electronic device to display the virtual object at the second location.
However, Lee teaches a second wearable electronic device worn on a head of a second user and in wireless communication with the wearable electronic device, wherein the wearable electronic device and the second wearable electronic device are electronic glasses, and the wearable electronic device wirelessly transmits a location of the virtual object to the second wireless electronic device to enable the second wearable electronic device to display the virtual object at the second location (Figs. 2-3E and column 11 line 4 to column 14 line 60 teach two wearable electronic glasses worn on heads of two users and in wireless communication with each other, and one wearable electronic device wirelessly transmits a location of the virtual object such as annotation or other virtual object to the second wireless electronic device to enable the second wearable electronic device to display the virtual object at the second location). It would have been obvious for a person skilled in the art, at the time of the invention to modify Wong’s invention by including above teachings of Lee, because using such .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMIT CHATLY/Primary Examiner, Art Unit 2622